United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 10-2198
Issued: July 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a July 22, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his claim for an additional
schedule award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than four percent impairment of his right lower
extremity and four percent impairment of his left lower extremity, for which he received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated March 23, 2010, the
Board found the case not in posture for decision as referral to an impartial medical specialist was
1

5 U.S.C. §§ 8101-8193.

necessary.2 The Board found a conflict in medical opinion existed between Dr. Daisy R.
Rodriquez, a Board-certified internist and OWCP’s medical adviser with regard to the extent of
appellant’s permanent impairment to each lower extremity. It also noted that the medical
evidence was not clear whether his bilateral knee and hip conditions preexisted his accepted
April 30, 2007 employment injury. As such, the Board requested that OWCP review the
evidence and determine which, if any, leg and hip conditions preexisted the employment injury
and provide such information in an updated statement of accepted facts for the impartial medical
specialist to review. The Board set aside the April 15, 2009 OWCP’s decision and remanded the
case for further development. The facts and history as set forth in the prior decision are
incorporated by reference.3
OWCP selected Dr. Menachem M. Meller, a Board-certified orthopedic surgeon, to serve
as the impartial medical specialist. By letter dated April 20, 2010, Dr. Meller was provided a list
of questions as well as an April 19, 2010 addendum to statement of accepted facts. One of the
questions asked of the referee physician was: “Are the diagnosed bilateral hip and knee
conditions medically connected to the claimant’s employment by direct cause, aggravation,
precipitation or acceleration?”
Appellant, by letter dated April 27, 2010 and prior to the scheduled May 4, 2010
examination, objected to the selection on the basis that Dr. Meller was biased and engaged in
unprofessional conduct. He requested to be allowed to participate in the selection of the
impartial medical specialist. In support of his assertion, appellant’s attorney submitted a
September 8, 2004 decision from the Commonwealth of Pennsylvania, Department of Labor and
Industry, Bureau of Workers’ Compensation. The judge in that case found Dr. Meller’s
deposition testimony as a whole “preposterous throughout, offensive at times, ill willed and
entirely not credible” and “ill prepared for the deposition.” The judge concluded that
Dr. Meller’s medical testimony was biased and wholly insufficient to support a basis for contest
in that case.
In an April 28, 2010 letter, OWCP stated that Dr. Meller was in good standing and was
selected as an impartial medical specialist in accordance with the Physician’s Directory System
(PDS). It concluded that one state workers’ compensation decision was insufficient to establish
that Dr. Meller was biased or engaged in unprofessional conduct. Appellant was not provided
appeals rights on the denial but was directed to attend his scheduled appointment with
Dr. Meller.
Appellant disputed OWCP’s decision regarding the suitability of Dr. Meller but by letter
dated May 12, 2010, OWCP indicated that appellant had attended his scheduled appointment
with Dr. Meller, rendering the objection moot.

2

Docket No. 09-1338 (issued March 23, 2010).

3

OWCP accepted that on April 30, 2007 appellant sustained an acute lumbosacral sprain and an aggravation of
preexisting degenerative disc disease. Appellant had a prior history of lumbar disc herniation and degenerative disc
disease at L4-5 and L5-S1. By decision dated April 15, 2009, OWCP granted him a schedule award for four percent
right lower extremity and four percent left lower extremity impairment.

2

In a May 7, 2010 report, Dr. Meller reviewed the statement of accepted facts and
appellant’s medical record and presented his examination findings. He documented an
essentially normal sensory and motor examination. Dr. Meller opined that appellant’s current
hip and knee complaints were not due to either the employment injury or his employment. He
attributed those complaints to the same conditions any other 63-year-old individual would have
in the absence of injury and illness. Thus, Dr. Meller opined the diagnosed bilateral hip and knee
conditions were not medically connected to appellant’s employment either by direct cause,
aggravation, precipitation or acceleration. He further opined, under the range of motion model,
there was no impairment which could be specifically attributed to the hip and knee joints as they
were within functional range. In a May 31, 2010 work capacity evaluation, Dr. Meller opined
that appellant could work medium duty and that he had been granted eight percent lower
extremity impairment.
In a July 22, 2010 report, OWCP’s medical adviser reviewed the medical evidence and
opined that appellant reached maximum medical improvement November 13, 2008. Under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), he opined that Dr. Meller’s examination findings resulted in zero
percent impairment to the lower extremities. The medical adviser also opined that
Dr. Rodriguez’ examination findings resulted in zero percent impairment to the right lower
extremity and zero to two percent impairment to the left lower extremity. Thus, he concluded
that appellant does not possess impairment greater than what was previously awarded.
By decision dated July 22, 2010, OWCP denied appellant’s claim for an additional
schedule award beyond the eight percent schedule award previously paid. It noted the findings
of Dr. Meller and OWCP’s medical adviser and concluded that the medical evidence did not
support any increased impairment.
LEGAL PRECEDENT
The schedule award provision of the Act4 provides for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.5 Effective May 1, 2009, OWCP
adopted the sixth edition of the A.M.A., Guides,6 published in 2008, as the appropriate edition
for all awards issued after that date.7 The Board has held that, as of May 1, 2009, a request for
4

Supra note 1.

5

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).

3

an additional schedule award based on new medical evidence should be calculated according to
the sixth edition of the A.M.A., Guides even if the prior award was calculated under a previous
edition.8
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 When there exists opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.10
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.11 The Board has held that, to properly resolve a conflict
in medical opinion, it is the impartial medical specialist who should provide a reasoned opinion
as to a permanent impairment to a scheduled member of the body in accordance with the
A.M.A., Guides. OWCP’s medical adviser may review the opinion, but the resolution of the
conflict is the responsibility of the impartial medical specialist.12
OWCP’s procedures further provide:
“A claimant who asks to participate in selecting the referee physician or who
objects to the selected physician should be requested to provide his or her reason
for doing so. OWCP is responsible for evaluating the explanation offered.
Examples of circumstances under which the claimant may participate in the
selection include (but are not limited to)-(a) Documented bias by the selected physician;
(b) Documented unprofessional conduct by the selected physician;
If the reason is considered acceptable, OWCP will prepare a list of three
specialists, including a candidate from a minority group if indicated and ask the
claimant to choose one. This is the extent of the intervention allowed by the
claimant in the process of selection or examination. If the reason offered is not

8

M.F., Docket No. 09-1901 (issued July 1, 2010); T.B., Docket No. 09-1903 (issued April 15, 2010).

9

5 U.S.C. § 8123(a).

10

See Darlene R. Kennedy, 57 ECAB 414 (2006).

11

Supra note 7 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(d)
(August 2002).
12

See Richard R. LeMay, 56 ECAB 341 (2005); Thomas J. Fragale, 55 ECAB 619 (2004).

4

considered valid, a formal denial of the claimant’s request, including appeal
rights, may be issued if requested.”13
ANALYSIS
OWCP accepted appellant’s claim for an acute lumbosacral sprain and an aggravation of
preexisting degenerative disc disease due to his accepted employment injury. It granted him a
schedule award for four percent impairment of each leg.
In accordance with the Board’s March 23, 2010 decision, OWCP selected Dr. Meller, a
Board-certified orthopedic specialist, to serve as the impartial medical examiner to resolve the
outstanding conflict of medical opinion. Appellant’s attorney objected and requested
participation in the selection process immediately upon being notified that Dr. Meller had been
selected. OWCP’s procedures state that a claimant may be allowed to participate in selecting the
referee physician when providing a reason for doing so, for example, “documented bias by the
selected physician” or “documented unprofessional conduct by the selected physician.”14
Appellant submitted a Pennsylvania workers’ compensation decision which found Dr. Meller’s
deposition testimony as a whole “preposterous throughout, offensive at times, ill willed and
entirely not credible” and “ill prepared for the deposition.” The judge concluded that
Dr. Meller’s medical testimony was biased.
The facts of this case are similar to Geraldine Foster.15 In that case, the claimant was
referred to a Dr. Martin A. Blaker, an independent medical specialist, to resolve the conflict in
medical evidence as to whether she continued to be disabled due to her accepted work-related
injury. The very next day after the designation of Dr. Blaker, appellant objected to this selection
and requested to participate in the selection of the independent medical specialist. In support of
her objection, appellant submitted copies of Pennsylvania Court decisions in which the judge had
denigrated the credibility and integrity of Dr. Blaker’s testimony. Upon appeal, the Board
reversed OWCP’s decision by finding the evidence, coupled with the timing of the objection,
sufficient to warrant participation in the selection of the independent medical specialist.
In the instant case, appellant similarly has provided evidence of “documented bias” by
the selected physician, as referenced above. The judge summarized his previously documented
frustration with the lack of credibility and integrity of Dr. Meller by stating: “The [j]udge finds
the medical testimony of Dr. Meller biased and wholly insufficient to support a basis for contest
in this matter.” Taken as a whole, this evidence is sufficient to trigger OWCP’s procedures to
allow appellant to participate in the selection of the impartial medical specialist. The
“documented bias” is especially persuasive in this particular situation because the forum in
which Dr. Meller was providing medical opinion was in a workers’ compensation state claim.
Further, the statement about bias of Dr. Meller was a finding by the judge; it was not simply an
allegation by one party against Dr. Meller.
13

Supra note 7 at Medical Examinations, Chapter 3.500.4(b)(4) (March 1994).

14

Id.

15

Geraldine Foster, 54 ECAB 435 (2003).

5

OWCP determined that appellant’s objection to the independent medical specialist was
insufficient because the evidence did not “establish that Dr. Meller [was] biased or engage[d] in
unprofessional conduct.” The procedure manual, however, does not require that appellant prove
that the physician is biased or did engage in unprofessional conduct; the requirement is to submit
evidence of “documented bias” or “documented unprofessional conduct.” Clearly, a statement
by a judge in a decision on the record denigrating the integrity and credibility of the physician is
sufficient evidence of “documented bias” or “unprofessional conduct” by the selected physician.
The quality of the submitted evidence in this case, coupled with the timing of appellant’s
objection, is sufficient to allow his participation in the selection of the independent medical
specialist.16
The procedures surrounding the selection of the impartial medical specialist are designed
to ensure the integrity of the system. That Dr. Meller is still licensed to practice medicine and
remains a Board-certified specialist does not guarantee his place on the PDS for independent
examiners. The weight the Board places on the reports of the independent medical specialists
warrants a high standard of review. The Board notes particularly that appellant objected to this
selection not after receiving a negative medical report, but prior to any medical examination.17
This evidence casts doubt on Dr. Meller’s ability to serve as an impartial medical
specialist. OWCP violated its own procedures in refusing appellant’s request to participate in the
selection of the impartial medical specialist. In Foster, the Board stated: “it is particularly
important that OWCP-directed medical examinations are not compromised in any way.”18 As
OWCP did not allow participation by appellant in the selection of the impartial medical
specialist, the decision will be set aside and remanded for such participation.
As Dr. Meller was not properly selected as the impartial medical specialist, the medical
conflict regarding the extent of appellant’s permanent impairment of each leg remains
unresolved. Appellant’s attorney notes on appeal that appellant’s preexisting impairments
should be included in a schedule award determination.19 The Board notes that OWCP did not
clarify, as the Board previously directed, whether appellant’s bilateral knee and hip conditions
preexisted the accepted work injury. Upon return of the case record, OWCP should update its
statement of accepted facts and the questions provided to the impartial specialist (selected with
participation by appellant) to clearly reflect whether appellant’s bilateral knee and hip conditions
preexisted his accepted employment injury. After this and such further development as it deems
necessary, OWCP should issue an appropriate decision concerning permanent impairment of
appellant’s legs, including any preexisting condition.
16

Id.; Cf. Roger S. Wilcox, 45 ECAB 265, 73-75 (1993).

17

To avoid time spent on medical examinations and reports in the face of such an objection, OWCP should
consider providing appeal rights from denials to participate in the selection of the independent medical specialist, as
is permitted and even encouraged by OWCP’s procedures. “If the reason offered is not considered valid, a formal
denial of the claimant’s request, including appeal rights, may be issued if requested.” Supra note 7, Medical
Examinations, Chapter 3.500.4(b)(4)(d).
18

Supra note 15.

19

Michael C. Milner, 53 ECAB 446, 450 (2002).

6

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: July 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

